 

EMPLOYMENT AGREEMENT

 

 

Employment Agreement effective as of the ___ day of June, 2007, between Kellwood
Company (the “Company”), a Delaware corporation with its principal executive
offices at 600 Kellwood Parkway, Chesterfield, Missouri, and ________________
(the “Employee”).

W I T N E S S E T H

 

In consideration of the premises, the Company and the Employee hereby agree as
follows:

1.   This Agreement shall be effective immediately upon its execution, but,
anything in this Agreement to the contrary notwithstanding, neither this
Agreement nor any of its provisions shall be operative unless and until there
has been a Change in Control of the Company. For purposes of this Agreement, the
term “Change in Control” means and shall be deemed to have occurred if at any
time prior to the termination, incapacity, death or retirement of Employee (i)
at least 25% of the Company’s outstanding common stock (or the equivalent in
voting power of any class or classes of outstanding securities of the Company
ordinarily entitled to vote in elections of directors) shall be acquired
directly or indirectly by any corporation or by any other person or group, or
(ii) as a result of, or in connection with, a contested election for directors,
the persons who were directors of the Company before such election shall cease
to constitute a majority of the Board of Directors of the Company, or (iii) all
or substantially all of the Company’s assets shall be sold by the Company, or
(iv) the Company is liquidated or ceases to function as a going concern. For
purposes hereof, the word “group” means those who act in concert as described in
Section 14(d)(2) of the Securities Exchange Act of 1934, as amended. Upon a
Change in Control of the Company, this Agreement and all of its provisions shall
become operative immediately.

 

2.   (a)  The Company hereby agrees to continue Employee in its employ, and
Employee hereby agrees to remain in the employ of the Company, for the period
set forth in subparagraph 2(b) below (the “Period of Employment”), in the
position and with the duties

 

-1-

 


--------------------------------------------------------------------------------



 

and responsibilities set forth in Paragraph 3 below, and upon and subject to the
other terms and conditions of this Agreement.

 

(b)  The Period of Employment shall commence on the date this Agreement becomes
operative and, subject only to the provisions of subparagraphs 4(a) and 4(b)
relating to death or disability, shall continue for a period of thirty-six
months.

 

(c)  Anything herein to the contrary notwithstanding, Employee may terminate or
the Company may terminate Employee’s employment without any liability under this
Agreement at any time prior to a Change in Control of the Company, and in case
of any such termination neither Employee nor the Company shall have any further
rights or obligations under this Agreement; provided, however, that the Company
shall not terminate this Agreement or alter Employee’s office, title and/or
duties as a condition of, or in conjunction with, a Change in Control.

 

3.   (a)  During the Period of Employment, Employee shall continue to serve as
an employee and/or officer of the Company with the same office and title and
with substantially the same duties and responsibilities Employee has on the
operative date hereof.

 

(b)  Throughout the Period of Employment, Employee shall devote Employee’s
full-time efforts during normal business hours to the business and affairs of
the Company, except for reasonable vacation periods and periods of illness or
incapacity, but nothing in this Agreement shall preclude Employee from devoting
reasonable periods of time required for serving as a director or member of a
committee or any organization involving no conflict of interest with the
interests of the Company to the extent that Employee may be serving as such from
time to time.

 

4.   If a Change in Control of the Company shall have occurred, Employee shall
be entitled to the benefits provided in Paragraph 5 below upon the subsequent
termination of Employee’s employment, unless such termination is because of
Employee’s death, incapacity, or by the Company for Cause or by Employee other
than for Good Reason, subject to the following:

 

(a)  In the event of Employee’s death during the Period of Employment,
Employee’s employment shall terminate on date of Employee’s death.

 

(b)  If, as a result of Employee’s incapacity due to physical disability or
mental illness, Employee shall have been absent from Employee’s duties with the
Company on a full-time

 

-2-

 


--------------------------------------------------------------------------------



 

basis for a period of six months, and if a physician designated by the Company
determines in good faith that Employee will qualify for Social Security
disability payments and, within thirty days after written Notice of Termination
is given, Employee shall not have returned to the full time performance of
Employee’s duties, then the Company may terminate Employee’s employment.

 

(c)  The Company may terminate Employee’s employment for “Cause”. Termination
shall be deemed to have been for Cause only (i) if termination shall have been
the result of an act or acts of dishonesty on the part of Employee constituting
a felony and resulting or intended to result directly or indirectly in
substantial gain or personal enrichment at the expense of the Company, or (ii)
if there has been a breach by Employee during the Period of Employment of the
provisions of subparagraph 3(b) above, and such breach results in demonstrably
material injury to the Company. The employment of Employee shall not be
considered to have been terminated by the Company for Cause if such termination
took place as a result of (i) bad judgment or negligence on the part of
Employee, or (ii) any act or omission without intent of gaining therefrom,
directly or indirectly, a profit to which Employee was not legally entitled, or
(iii) any act or omission believed by Employee in good faith to have been in or
not opposed to the interests of the Company, or (iv) any act or omission in
respect of which a determination could properly be made that Employee met the
applicable standard of conduct prescribed for indemnification or reimbursement
or payment or expenses under the By-Laws of the Company or the laws of the State
of Delaware or the directors’ and officers’ liability insurance of the Company,
in each case as in effect at the time of such act or omission.

 

(d)  The Employee may terminate Employee’s employment for Good Reason. For
purposes of this Agreement, the term “Good Reason” means the material occurrence
of any one or more of the following:

 

(i)

The assignment to Employee of any duties inconsistent with Employee’s duties
described in subparagraph 3(a) above or a substantial change in Employee’s
reporting responsibilities as of the operative date hereof or as they may vary
from time to time without Employee’s express written consent or any removal of
Employee from or any failure to re-elect Employee to Employee’s positions
described in

 

 

-3-

 


--------------------------------------------------------------------------------



 

subparagraph 3(a) above, except in connection with promotions to higher office
or the termination of Employee’s employment for Cause.

 

(ii)

A reduction by the Company in Employee’s base salary as in effect on the date
hereof or as the same may be increased from time to time.

 

(iii)

The failure of the Company substantially to maintain and to continue Employee’s
relative level of participation in the same or substantially comparable benefit
plans as in effect on the date hereof or as they may be improved from time to
time and in other benefits such as club memberships and automobile privileges.

 

(iv)

The Company’s requiring Employee to be based anywhere other than in or within 25
miles of Employee’s office location immediately prior to the Change in Control
except for required travel on the Company’s business to an extent substantially
consistent with Employee’s business travel obligations immediately prior to the
Change in Control, or in the event Employee consents to relocation, the failure
by the Company to pay (or reimburse Employee for) all reasonable moving expenses
incurred by Employee relating to a change of Employee’s principal residence in
connection with such relocation and to indemnify Employee against any reasonable
loss realized in the sale of Employee’s principal residence in connection with
any such change of residence.

 

(v)

The failure of the Company to provide Employee with a reasonable number of paid
vacation days to which Employee was entitled as of the date hereof or as the
same may be increased from time to time.

 

(vi)

The failure of the Company to obtain the assumption of this Agreement by any

 

 

-4-

 


--------------------------------------------------------------------------------



 

successor as contemplated in Paragraph 10 below.

 

(vii)

There is purported termination of Employee’s employment which is not effected
pursuant to a Notice of Termination satisfying the requirements of subparagraph
4(e) below.

 

(e)  Any termination by the Company pursuant to subparagraphs 4(b) and (c) above
or by Employee pursuant to subparagraph 4(d) above shall be communicated by
written Notice of Termination to the other party hereto. For purposes of this
Agreement, the term “Notice of Termination” means a notice which shall indicate
the specific termination provision in this Agreement relied upon and shall set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of Employee’s employment under the provisions so
indicated.

 

(f)  For purposes hereof, the term “Termination Date” means (i) if Employee’s
employment is terminated pursuant to subparagraph 4(a) above, Employee’s date of
death; (ii) if Employee’s employment is terminated pursuant to subparagraph 4(b)
above, thirty days after Notice of Termination is given (provided that Employee
shall not have returned to the performance of Employee’s duties on a full-time
basis during such thirty day period); (iii) if Employee’s employment is
terminated pursuant to subparagraph 4(c) above, the date specified in the Notice
of Termination; and, (iv) if Employee’s employment is terminated for any other
reason, the date on which a Notice of Termination is given provided, that if
within thirty days after any Notice of Termination is given the party receiving
such Notice of Termination notifies the other party that a dispute exists
concerning the termination, the Date of Termination shall be the date on which
the dispute is finally determined, either by mutual written agreement of the
parties or by a final judgment, order or decree of a court of competent
jurisdiction (the time for appeal therefrom having expired and no appeal having
been perfected).

 

5.   (a)  During any period that Employee fails to perform Employee’s duties
hereunder as a result of incapacity due to physical disability or mental
illness, Employee shall continue to receive Employee’s full base salary at the
rate then in effect through the Termination Date and, thereafter, all of the
benefits provided to employees under the Company’s Group Insurance Plan and
retirement plans or any other plan which the Company may from time to time
provide. If Employee’s employment is terminated by

 

-5-

 


--------------------------------------------------------------------------------



 

death, the Company shall pay Employee Employee’s full base salary through the
Termination Date at the rate in effect at the date of death. In both events, in
addition, the Company shall pay Employee on the Termination Date all forms of
incentive compensation and bonus, if any, with respect to any fiscal year of the
Company (“fiscal year”) then ended which pursuant to any Company benefit plan or
the Company’s bonus policy would have accrued to Employee on the basis of the
Company’s performance but which has not been paid to Employee.

 

(b)  If Employee’s employment is terminated for Cause, the Company shall pay
Employee Employee’s full base salary through the Termination Date at the rate in
effect at the time Notice of Termination is given and the Company shall have no
further obligation to Employee under this Agreement.

 

(c)  If Employee’s employment is terminated other than pursuant to subparagraphs
4(a), 4(b) or 4(c) above, or if Employee shall terminate the Employee’s
employment for Good Reason, then the Company shall have the obligations and
duties described below with respect to Employee, Employee’s dependents,
beneficiaries and estate:

 

(i)

The Company shall pay Employee on the Termination Date Employee’s full base
salary through the Termination Date at the highest annual rate in effect during
the fiscal year in which the Notice of Termination is given, accrued vacation
pay and all forms of incentive compensation and bonus, if any, with respect to
any year then ended which pursuant to any Company benefit plan or the Company’s
cash bonus policy had accrued or would have accrued to Employee on the basis of
the Company’s performance but which has not yet been paid to Employee.

 

(ii)

The Company shall pay Employee no later than five days after the Termination
Date a lump sum amount equal to the sum of (i) two times Employee’s highest
annual base salary rate in effect during the fiscal year in which the Notice of
Termination is given, (ii) two times the result obtained by dividing the sum of
the cash bonus awards earned by Employee (whether or not paid) during the last
three fiscal years

 

 

-6-

 


--------------------------------------------------------------------------------



 

ended prior to the Termination Date by the number of fiscal years for which
awards were earned within such three year period, under the Company’s cash bonus
policy, the Kellwood Company Corporate Development Incentive Plan of 1986 and
any other cash bonus plan or program maintained by the Company;

 

(iii)

In addition to any amounts payable to Employee under subparagraphs (i) and (ii)
next above, the Company shall pay to Employee no later than five days after the
Termination Date a lump sum payment equal to the sum of the (i) annual cash
incentive awards which, pursuant to the Kellwood Company Long Term Incentive
Plan of 2005, had accrued or would have accrued to Employee through the end of
the last fiscal year ended prior to the Termination Date, assuming that Employee
had retired on that date, and (ii) last bonus award earned by Employee under the
Company’s annual bonus program.

 

 

(iv)

The Company shall maintain in full force and effect, for the continued benefit
of Employee and his family after the Termination Date, for a period of
twenty-four months, all employee benefit plans and programs or arrangements,
including health insurance benefits, but excluding qualified and nonqualified
defined benefit and defined contribution plans, to which Employee was entitled
to participate immediately prior to the Change in Control, provided that
continued participation of Employee and his family is possible under the terms
and provisions of the plans and programs and would not result in unfavorable tax
treatment of the plans to the Company. In the event that the continued
participation of Employee and his family in any plan or program is barred or
would make the plan or program unable to qualify for favorable tax treatment
under the relevant tax laws, the

 

 

-7-

 


--------------------------------------------------------------------------------



 

Company shall arrange at the Company’s expense to provide Employee and his
family with benefits substantially similar to those which otherwise would have
been so provided under the Company’s plans and programs.

 

 

(vi)

In addition, in respect of stock option grants and other benefits:

 

(a)

Each stock option Employee holds on the Termination Date shall thereafter expire
in accordance with the terms of that particular option plan if the option has
not otherwise expired.

 

(b)

Any restrictions on earned but unpaid Awards under the Kellwood Company
Corporate Development Incentive Plan of 1986 (the “1986 Plan”) held by Employee
on the Termination Date shall automatically lapse and all stock in escrow and
funds under the 1986 Plan shall immediately be released from escrow and
delivered and paid to Employee on the Termination Date.

 

(c)

All restrictions on any Restricted Stock granted to Employee under the Kellwood
Company Restricted Stock Compensation Plan of 1969 (the “1969 Plan”) shall lapse
and all stock granted to Employee that is in escrow under the 1969 Plan shall
immediately be released from escrow and delivered to Employee on the Termination
Date.

 

(vii)

Employee shall continue to be indemnified under the Company’s Articles of
Incorporation and By-Laws for at least six years following the Change in
Control. With respect to any actions or omissions of Employee at any time during
his employment by the Company, the Company, at

 

 

-8-

 


--------------------------------------------------------------------------------



 

its expense, shall provide Employee coverage under director and officer
liability, fiduciary liability and professional liability insurance policies
that are the same as, or at least equivalent to, those the Company carries as of
the date of this Agreement.

 

6.   If all or any portion of the amounts payable or the benefits provided to
Employee under this Agreement, as a result of a Change in Control, either alone
or together with other payments or benefits which Employee has the right to
receive from the Company, constitute “excess parachute payments” within the
meaning of Section 280G of the Internal Revenue Code (the “Code”) subject to the
excise tax imposed by Section 4999 of the Code, the Company shall increase the
amounts payable under this Agreement to the extent necessary to place Employee
in the same after-tax position (taking into account federal, state and local
taxes) as he would have been in had no such excise tax been imposed on the
payments and benefits hereunder. The determination of the amount of any such
excise taxes initially shall be made by the independent accounting firm employed
by the Company immediately prior to the Change in Control for the purpose of
auditing the Company’s books. Within ninety days after Employee’s Termination
Date, the accounting firm will estimate the amount, if any, of the excise tax
payable by Employee. Within thirty days after such estimated excise tax is
determined, the Company shall pay to Employee the amount required by this
Paragraph 6. If, at a later date, it is determined (pursuant to final
regulations or published rulings of the Internal Revenue Service, final judgment
of a court of competent jurisdiction or otherwise) that the amount of excise
taxes payable by Employee is greater than the amount initially so determined,
then the Company shall pay Employee, within thirty days after such
determination, an amount equal to the sum of (i) such additional excise taxes,
(ii) any interest, fines and penalties resulting from such underpayment, plus
(iii) an amount necessary to reimburse Employee for any income, excise or other
taxes payable by Employee with respect to the amounts specified in clauses (i)
and (ii) above, and the reimbursement provided by clause (iii).

 

7.   If, with respect to any alleged failure by the Company to comply with any
of the terms of this Agreement, Employee hires legal counsel, or institutes any
negotiations or institutes or responds to legal action to assert or defend the
validity of, enforce his rights under, or recover damages for breach of the
same, Company shall pay, as they are incurred, Employee’s actual

 

-9-

 


--------------------------------------------------------------------------------



 

expenses for attorneys’ fees and disbursements, together with such additional
payments, to Employee as may be necessary to place Employee in the same
after-tax position (taking into account federal, state and local taxes) as he
would have been in had the Company not been required to make payments pursuant
to this Paragraph 7.

 

8.   The Company’s obligation to pay Employee the compensation and to make the
arrangements provided herein shall be absolute and unconditional and shall not
be affected by any circumstances, including, without limitation, any set-off,
counterclaim, recoupment, defense or other right which the Company may have
against Employee or anyone else. All amounts payable by the Company under this
Agreement shall be paid without notice or demand. In the event any amount due
under this Agreement is improperly withheld or is not timely paid, the Company
shall pay to Employee interest, compounded daily, on said amount for the period
beginning on the Termination Date and ending on the date of payment (“Late
Payment Period”) at an annual rate equal to the greater of twelve percent or
three percentage points over the average prime rates in effect during the Late
Payment Period at The Chase Manhattan Bank. The next preceding sentence shall
not in any way release the Company from its obligation to make payment of any
amount within the applicable time period specified in this Agreement. Each and
every payment made by the Company under this Agreement shall be final, and the
Company will not seek to recover all or any part of such payment from Employee,
or any other person entitled thereto, for any reason. Employee shall not be
obligated to seek other employment in mitigation of the amounts payable or
arrangements made under any provision of this Agreement and, subject to the
provisions of subparagraph 3(b), the obtaining of other employment shall in no
event effect any reduction of the Company’s obligations to make the payments and
arrangements required to be made under this Agreement. Benefits that become
payable to or with respect to Employee under this Agreement shall be paid
directly by the Company from its general assets and the Company shall not be
required to segregate on its books any amount to be used for the payment of
benefits that become payable under this Agreement.

 

9.   No waiver of any breach or failure to perform the terms, covenants and
conditions of this Agreement shall be binding upon the parties hereto unless the
same shall be in writing. Any such waiver shall be for one time only and shall
not be for any future breach or failure to perform under the terms of this
Agreement.

 

 

-10-

 


--------------------------------------------------------------------------------



 

 

10.  (a)  The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company, by agreement in form and substance
satisfactory to Employee, to expressly assume and agree to perform this
Agreement in the same manner and to the extent that the Company would be
required to perform it if no succession had taken place. Failure of the Company
to obtain such agreement prior to the effectiveness of any succession shall be a
breach of this Agreement and shall entitle Employee to compensation from the
Company in the same amount and on the same terms as Employee would be entitled
to hereunder if Employee terminated Employee’s employment for Good Reason,
except that for purposes of implementing the foregoing, the date on which any
succession becomes effective shall be deemed the Termination Date. As used in
this Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which executes and delivers
the agreement provided for in this subparagraph or which otherwise becomes bound
by all the terms and provisions of this Agreement by operation of law.

 

(b)  This Agreement shall inure to the benefit of and be enforceable by
Employee’s personal or legal representative, executors, administrators,
successors, heirs, distributees, devisees and legatees. If Employee should die
while any amounts would still be payable hereunder if Employee had continued to
live, all such amounts, unless otherwise provided herein, shall be paid in
accordance with the terms of this Agreement to Employee’s devisee, legatee, or
other designee or, if there by no designee, to Employee’s estate.

 

11.  For the purpose of the Agreement, notices and all other communications
provided for in the Agreement shall be in writing and shall be deemed to have
been duly given when delivered or mailed by United States registered mail,
return receipt requested, postage prepaid, addressed as follows:

 

If to Employee:

 

To Employee’s current address

as shown on the Company’s records.

 

If to the Company:

 

Kellwood Company

600 Kellwood Parkway

P.O. Box 14374

 

 

-11-

 


--------------------------------------------------------------------------------



 

 

St. Louis, MO 63178

Attention: Secretary

 

or to such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.

 

12.  The validity, interpretation, construction and performance of this
Agreement shall be governed by the laws of the State of Missouri.

 

13.  No provisions of this Agreement may be modified, waived or discharged
unless such waiver, modification or discharge is agreed to in writing and signed
by Employee and the Company. No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or condition at the same or at any
prior or subsequent time. No agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
either party which are not set forth expressly in this Agreement.

 

14.  The invalidity or unenforceability of any provisions of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement, which shall remain in full force and effect.

 

15.  This Agreement may be executed in one or more counterparts, each of which
shall be deemed to be an original but all of which together will constitute one
and the same Agreement.

 

16.  The Company may withhold from any benefits payable under this Agreement all
federal, state, city or other taxes as shall be required pursuant to any law or
governmental regulation or ruling.

 

17.  This Agreement is personal in nature and neither of the parties hereto
shall, without the consent of the other, assign or transfer this Agreement or
any rights or obligations hereunder, except as provided in Paragraph 10 above.
Without limiting the foregoing, Employee’s right to receive payments hereunder
shall not be assignable or transferable, whether by pledge, creation of a
security interest or otherwise, other than a transfer by his will or by the laws
of descent or distribution, and in the event of any attempted assignment or
transfer contrary to this

 

-12-

 


--------------------------------------------------------------------------------



 

Paragraph 17 the Company shall have no liability to pay any amount so attempted
to be assigned or transferred.

 

 

 

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered as of the day and year first above set forth.

Attest:

KELLWOOD COMPANY

 

 

________________________                                                     By:
_________________________

Secretary                                                                                     Title:
Chief Executive Officer

 

 

EMPLOYEE

 

______________________________

 

 

 

-13-

 

 

 